DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Xu et al. (US 2020/0068651 A1). 	 Regarding claims 1, 6, Xu et al . discloses a buffer status report (BSR) cancellation method of a user equipment, the buffer status report cancellation method comprising: activating data duplication on at least one first data unit of a packet data convergence protocol (PDCP), wherein the data replication works such that, in carrier aggregation (CA), the first data unit corresponds to at least two component carriers (CCs) provided by a base station supporting an integrated access and backhaul (IAB) mechanism (See Fig 4 Para 11-118 and Para 133 teaches of duplication of data in PDCP with different Component carrier) ; triggering at least two buffer status reports for each of the first data units, wherein each of the buffer status reports corresponds to a logical channel (LCH) (See Fig 4 Para 11-118 and Para 133 teaches of triggering an original and a duplicate BSR where each has different logical channel groups); and cancelling the buffer status report of at least one of the at least two logical channels according to a cancellation condition (Para 163-165 teaches of Cancellation mechanism to cancel one of the BSR). 
	 Regarding claims 2, 7, Xu et al . discloses a buffer status report cancellation method, wherein each of the at least two buffer status reports respectively corresponds to one of the logical channels in different logical channel groups (LCG). (See Fig 4 Para 11-118 and Para 133 teaches of triggering an original and a duplicate BSR where each has different logical channel groups);
Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467